Citation Nr: 0411246	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  03-18 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial increased disability rating for 
degenerative disc disease of the thoracolumbar and lumbar spine as 
well as mild osteoarthritis of the facets of L4-L5 and L5-S1, with 
a history of congenitally small spinal canal, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from November 1988 to 
March 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Jackson, Mississippi.  In 
that decision, the RO granted service connection for degenerative 
disc disease of the thoracolumbar and lumbar spine as well as mild 
osteoarthritis of the facets of L4-L5 and L5-S1, with a history of 
congenitally small spinal canal, and awarded a 10 percent 
evaluation to this disability, effective from March 1997.  

In a statement received at the RO in June 2003, the veteran raised 
the issue of entitlement to service connection for a psychiatric 
disorder, asserted to be secondary to his service-connected low 
back disability.  In a letter dated two-and-a-half weeks later in 
the same month, the RO informed the veteran of the type of 
evidence necessary from him with regard to this secondary service 
connection claim.  In July 2003, the veteran submitted a private 
medical statement in support of his claim.  A complete and 
thorough review of the claims folder indicates that the RO has not 
adjudicated the claim of entitlement to service connection for a 
psychiatric disorder, asserted to be secondary to the service-
connected degenerative disc disease of the thoracolumbar and 
lumbar spine as well as mild osteoarthritis of the facets of L4-L5 
and L5-S1, with a history of congenitally small spinal canal.  
This matter is not inextricably intertwined with the current 
appeal and is, therefore, referred to the RO for appropriate 
action.  


REMAND

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further action is 
required on your part.  

The Board notes that the schedular criteria by which service-
connected back disabilities are rated changed twice since service 
connection for the veteran's back disorder was established.  
Initially, a change to a particular diagnostic code (5293) was 
made effective in September 23, 2002.  See 67 Fed. Reg. 54,345-
54,349 (August 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293).  

This initial change to Diagnostic Code 5293 was incorporated into 
a subsequent alteration in all of the spinal diagnostic codes.  
Specifically, the second change in the spinal rating criteria that 
became effective on September 26, 2003.  See 68 Fed. Reg. 51,454-
51,458 (August 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).  Significantly, a review of the 
claims folder in the present case indicates that the RO has 
considered, and notified the veteran, of only the first change in 
the relevant rating criteria.  

Moreover, the most recent VA examination that the veteran has 
undergone on his spine, which was conducted in May 2001, does not 
provide sufficient evidence to evaluate the veteran's service-
connected low back disability pursuant to the new rating criteria 
listed at Diagnostic Code 5293.  See, 67 Fed. Reg. 54,345-54,349 
(August 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5293) and 68 Fed. Reg. 51,454-51,458 (August 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  In 
this regard, the Board notes that the records of subsequent 
outpatient treatment and evaluation of the veteran's low back 
after this VA examination do not provide all the necessary 
information.  

Accordingly, further appellate consideration will be deferred and 
this case is REMANDED for the following actions:

1.  The RO should review the claims file and ensure that, with 
regard to the initial rating claim on appeal, all VCAA notice 
obligations have been satisfied in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A, (West 2002), and any other applicable legal 
precedent.  Particularly, the RO should notify the veteran of the 
applicable provisions of the VCAA, including what evidence is 
needed to support his claim, what evidence VA will develop, and 
what evidence the veteran must furnish.  

2.  The RO should ask the veteran to provide a list (including 
dates and locations) of all private health care providers who 
rendered low back treatment to him since March 1997.  After 
furnishing the veteran the appropriate release forms where 
necessary, the RO should obtain the complete clinical records from 
each health care provider identified by the veteran that have not 
been previously procured and associated with the claims folder.  

3.  The RO should also procure copies of all records of low back 
treatment that the veteran has received at the VA Medical Center 
(VAMC) in Jackson, Mississippi since November 2002.  All available 
reports not previously procured should be associated with the 
veteran's claims folder.  

4.  Thereafter, the RO should make arrangements with the 
appropriate VA medical facility for the veteran to be afforded a 
VA orthopedic examination to determine the nature and extent of 
the service-connected degenerative disc disease of the 
thoracolumbar and lumbar spine as well as mild osteoarthritis of 
the facets of L4-L5 and L5-S1, with a history of congenitally 
small spinal canal.  The claims folder must be made available to 
the examiner in conjunction with the examination.  Any testing 
deemed necessary, including X-rays, should be performed.  

The examiner should note all relevant pathology associated with 
the veteran's service-connected low back disability.  In 
particular, the examiner should provide the ranges of motion of 
the veteran's lumbar spine.  Furthermore, the examiner should note 
whether the veteran's low back exhibits weakened movement, excess 
fatigability, or incoordination attributable to the service-
connected disability.  If feasible, this determination should be 
expressed in terms of the degree of additional range of motion 
lost.  The examiner should also express an opinion as to the 
degree to which pain could significantly limit functional ability 
during flare-ups or when the veteran uses his low back repeatedly 
over a period of time.  

Also, the examiner should obtain from the veteran information 
concerning the frequency of any incapacitating episodes (involving 
bed rest prescribed by a physician and treatment by a physician) 
that he has experienced as a result of his service-connected low 
back disability in the past 12 months, and comment on any 
neurological impairment as may be present.  

5.  The RO should then re-adjudicate the issue of entitlement to 
an initial disability rating greater than 10 percent for 
degenerative disc disease of the thoracolumbar and lumbar spine as 
well as mild osteoarthritis of the facets of L4-L5 and L5-S1, with 
a history of congenitally small spinal canal.  If the decision 
remains in any way adverse to the veteran, he and his 
representative should be provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include the applicable 
law and regulations considered pertinent to the issue currently on 
appeal as well as a summary of the evidence received since the 
issuance of the statement of the case in January 2003.  An 
appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  

No action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and argument 
on the matter that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).  

